--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2




BOOKS-A-MILLION, INC.
1999 AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended on May 20, 2010)


SECTION 1
PURPOSE
 
The primary purpose of this Plan is to encourage Stock ownership by each
Eligible Employee of Books-A-Million and each Subsidiary in the belief that such
ownership will increase his or her interest in the success of Books-A-Million
and will provide an additional incentive for him or her to remain in the employ
of Books-A-Million or such subsidiary. Books-A-Million intends that this Plan
constitutes an "employee stock purchase plan" within the meaning of Section 423
of the Code and, further, intends that any ambiguity in this Plan or any related
offering be resolved to effect such intent.
 
SECTION 2
DEFINITIONS
 
2.1.           The term Account shall mean the separate bookkeeping account
which shall be established and maintained by the Plan Administrator for each
Participant for each Purchase Period to record the payroll deductions made on
his or her behalf to purchase Stock under this Plan.
 
2.2.           The term Authorization shall mean the participation election and
payroll deduction authorization form which an Eligible Employee shall be
required to properly complete in writing and timely file with the Plan
Administrator before the end of an Offering Period in order to participate in
this Plan for the related Purchase Period.
 
2.3.           The term Beneficiary shall mean the person described in Section
14.
 
2.4.           The term Books-A-Million shall mean Books-A-Million, Inc., a
corporation incorporated under the laws of the State of Delaware, and any
successor to Books-A-Million.
 
2.5.           The term Board shall mean the board of directors of
Books-A-Million.
 
2.6.           The term Code shall mean the Internal Revenue Code of 1986, as
amended.
 
2.7.           The term Disability shall mean a condition which the Plan
Administrator in his or her discretion determines would be treated as a total
and permanent disability under Section 22(e)(3) of the Code.
 
2.8.           The term Eligible Employee shall mean each employee of
Books-A-Million or a Subsidiary except:
 
(a)           an employee who has completed less than one full and continuous
year of employment as an employee of Books-A-Million or such Subsidiary,
 
(b)           an employee who customarily is employed 20 hours or less per week
by Books-A-Million or such Subsidiary,
 
(c)           an employee who (after completing at least one full and continuous
year of employment as an employee of Books-A-Million or such Subsidiary)
customarily is employed for not more than 5 months in any calendar year by
Books-A-Million or such Subsidiary, and
 
 
1

--------------------------------------------------------------------------------

 
(d)           an employee who would own (immediately after the grant of an
option under this Plan) stock possessing 5% or more of the total combined voting
power or value of all classes of stock of Books-A-Million based on the rules set
forth in Section 423(b)(3) and Section 424 of the Code.
 
An employee's continuous employment by Books-A-Million or by a Subsidiary shall
not be treated as interrupted by a transfer directly between Books-A-Million and
any Subsidiary or between one Subsidiary and another Subsidiary.
 
2.9.             The term Exercise Date shall mean for each Purchase Period the
last day of such Purchase Period.
 
2.10.           The term Offering Period shall mean a period which (a) shall be
set by Books-A-Million, (b) shall come before the related Purchase Period and
(c) shall continue for no more than 30 days.
 
2.11.           The term Option Price shall mean for each Purchase Period the
lesser of 85% of the closing price for a share of Stock on the first day of such
Purchase Period or 85% of the closing price for a share of Stock on the last day
of such Purchase Period, as such closing price is accurately reported in The
Wall Street Journal or in any successor to The Wall Street Journal or, if there
is no such successor, any similar trade publication selected by the Plan
Administrator; For purposes of this Section 2.11 "closing price" for a share of
Stock as of a given date shall mean (a) the closing price per share of Stock on
the principal exchange on which shares of Stock are then trading (or if shares
of Stock are not traded on such date, then on the next preceding date on which a
trade occurred), or (b) if the Stock is not traded on an exchange but is quoted
on a quotation system, the mean between the closing representative bid and asked
prices for the stock, or (c) if Stock is not publicly traded on an exchange and
not quoted on a quotation system, the fair market value per share of the Stock
as established by the Plan Administrator acting in good faith.
 
2.12.           The term Participant shall mean for each Purchase Period an
Eligible Employee who has satisfied the requirements set forth in Section 7 of
the Plan for such Purchase Period.
 
2.13.           The term Participating Employer shall for each Participant, as
of any date, mean Books-A-Million or a Subsidiary, whichever employs such
Participant as of such date.
 
2.14.           The term Plan shall mean this Books-A-Million, Inc. 1999 Amended
and Restated Employee Stock Purchase Plan (which prior to April 19, 1999 was
known as the Books-A-Million, Inc. Employee Stock Purchase Plan) as effective as
of the date set forth in Section 3 and as thereafter amended from time to time.
 
2.15.           The term Plan Administrator shall mean the person or persons
appointed by the Board to administer this Plan.
 
2.16.           The term Purchase Period shall mean a 12 consecutive month
period which shall begin on a date (within the 15 day period which immediately
follows the end of the related Offering Period) set by Books-A-Million.
 
2.17.           The term Retirement shall mean a termination of employment after
reaching at least age 55 and completing at least 10 years of continuous
employment with Books-A-Million or a Subsidiary (where such continuous
employment shall be determined using the same rules used to determine whether an
employee is an Eligible Employee).
 
2.18.           The term Stock shall mean the $0.01 par value common stock of
Books-A-Million.
 
2.19.           The term Subsidiary shall mean each corporation (a) which is in
an unbroken chain of corporations beginning with Books-A-Million in which each
corporation in such chain (except for the last corporation in such chain) owns
stock possessing 80% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain and (b) which the Plan
Administrator has designated as eligible to participate in this Plan.
 
 
2

--------------------------------------------------------------------------------

 
SECTION 3
EFFECTIVE DATE
 
This Plan was originally known as the Books-A-Million, Inc. Employee Stock
Purchase Plan and was first effective as of September 17, 1992. Effective as of
April 19, 1999, the Plan was amended and restated in its entirety and renamed
the Books-A-Million, Inc. 1999 Amended and Restated Employee Stock Purchase
Plan. The Books-A-Million, Inc. 1999 Amended and Restated Employee Stock
Purchase Plan then was approved by the Books-A-Million Shareholders within 12
months after the Board's initial adoption of the Plan.  The First Amendment to
the Plan was approved by the Books-A-Million Shareholders, effective March 20,
2002.  The Second Amendment to the Plan was approved by the Books-A-Million
Shareholders, effective May 20, 2010.
 
SECTION 4
OFFERINGS
 
Options to purchase shares of Stock shall be offered to Participants in
accordance with this Plan from time to time at the discretion of the Board;
provided, however, that there shall be no more than one Offering Period in
effect at any time and that there shall be no more than one Purchase Period in
effect at any time.
 
SECTION 5
STOCK AVAILABLE FOR OPTIONS
 
There shall be an aggregate of 600,000 shares of Stock available for purchase
from Books-A-Million upon the exercise of options granted under Section 9 of
this Plan (including the 400,000 shares of Stock available for purchase under
the Plan prior to the Second Amendment of the Plan). Any shares of Stock which
are subject to options granted as of the first day of a Purchase Period but
which are not purchased on the related Exercise Date shall again become
available under this Plan.
 
SECTION 6
ADMINISTRATION
 
The Plan Administrator shall be responsible for the administration of this Plan
and shall have the power in connection with such administration to interpret
this Plan and to take such other action in connection with such administration
as the Plan Administrator deems necessary or equitable under the circumstances.
The Plan Administrator also shall have the power to delegate the duty to perform
such administrative functions as the Plan Administrator deems appropriate under
the circumstances. Any person to whom the duty to perform an administrative
function is delegated shall act on behalf of and shall be responsible to the
Plan Administrator for such function. Any action or inaction by or on behalf of
the Plan Administrator under this Plan shall be final and binding on each
Eligible Employee, each Participant and on each other person who makes a claim
under this Plan based on the rights, if any, of any such Eligible Employee or
Participant under this Plan.
 
SECTION 7
PARTICIPATION
 
Each person who is an Eligible Employee on the first day of an Offering Period
shall satisfy the requirements to be a Participant in this Plan for the related
Purchase Period if:
 
(a)           he or she properly completes in writing and files an Authorization
with the Plan Administrator on or before the last day of such Offering Period to
purchase shares of Stock pursuant to the option granted under Section 9, and
 
(b)           he or she remains an Eligible Employee throughout the period which
begins on the first day of such Offering Period and ends on the first day of the
related Purchase Period. An Authorization shall require an Eligible Employee to
provide such information and to take such action as the Plan Administrator in
his or her discretion deems necessary or helpful to the orderly administration
of this Plan, including specifying (in accordance with Section 9) his or her
payroll deductions to purchase shares of Stock pursuant to the option granted
under
 
 
3

--------------------------------------------------------------------------------

 
Section 9 and designating a Beneficiary. A Participant's status as such shall
terminate for a Purchase Period (for which he or she has an effective
Authorization) at such time as his or her Account has been withdrawn under
Section 12 or Section 13 or the purchases and distributions contemplated under
Section 10 or Section 13 with respect to his or her Account have been completed,
whichever comes first.
SECTION 8
PAYROLL DEDUCTIONS
 
(a)           Initial Authorization. Each Participant's Authorization made under
Section 7 shall specify the specific dollar amount which he or she authorizes
his or her Participating Employer to deduct from his or her compensation each
pay day during the Purchase Period for which such Authorization is in effect to
purchase shares of Stock pursuant to the option granted under Section 9,
provided:
 
(1)           the total of such dollar amount shall (based on the assumption
that there shall be 26 pay days in such Purchase Period) not be less than
$100.00, and
 
(2)           the total of such dollar amount shall (based on the assumption
that there shall be 26 pay days in such Purchase Period) not be more than
$5,000.00.
 
(b)           Subsequent Authorization. A Participant shall have the right to
make one amendment to an Authorization after the end of an Offering Period to
reduce or to stop the payroll deductions which he or she previously had
authorized for the related Purchase Period, and such reduction shall be
effective as soon as practicable after the Plan Administrator actually receives
such amended Authorization.
 
(c)           Account Credits, General Assets and Taxes. All payroll deductions
made for a Participant shall be credited to his or her Account as of the pay day
as of which the deduction is made. All payroll deductions shall be held by
Books-A-Million, by Books-A-Million's agent or by one, or more than one,
Subsidiary (as determined by the Plan Administrator) as part of the general
assets of Books-A-Million or any such Subsidiary, and each Participant's right
to the payroll deductions credited to his or her Account shall be those of a
general and unsecured creditor. Books-A-Million, Books-A-Million's agent or such
Subsidiary shall have the right to withhold on payroll deductions to the extent
such person deems necessary or appropriate to satisfy applicable tax laws.
 
(d)           No Cash Payments. A Participant may not make any contribution to
his or her Account except through payroll deductions made in accordance with
this Section 8.
 
SECTION 9
GRANTING OF OPTION
 
(a)           General Rule. Subject to Section 9(b) and Section 9(c), each
person who is a Participant for a Purchase Period automatically shall be granted
by operation of this Plan an option as of the first day of such Purchase Period
to purchase the number of shares of Stock determined by the Plan Administrator
by dividing the total payroll deductions which he or she has elected to make for
such Purchase Period under Section 7 (based on the assumption that there will be
26 pay days in such Purchase Period) by the Option Price for a share of Stock as
determined as of the first day of such Purchase Period, and rounding down to the
nearest whole number. Each such option shall be exercisable only in accordance
with the terms of this Plan.
 
(b)           Statutory Limitation. No option granted by operation of this Plan
to any Eligible Employee under Section 9(a) shall permit his or her rights to
purchase shares of Stock under this Plan or under any other employee stock
purchase plan (within the meaning of Section 423 of the Code) or any other
shares of Stock under any other employee stock purchase plans (within the
meaning of Section 423 of the Code) of Books-A-Million and any of its
subsidiaries (within the meaning of Section 424(f) of the Code) to accrue
(within the meaning of Section 423(b)(8) of the Code) at a rate which exceeds
$25,000 of the fair market value of such Stock for any calendar year. Such fair
market value shall be determined as of the first day of the Purchase Period for
which the option is granted.
 
 
4

--------------------------------------------------------------------------------

 
(c)           Available Shares of Stock. If the number of shares of Stock
available for purchase for any Purchase Period is insufficient to cover the
shares which Participants have elected to purchase through effective
Authorizations, then each Participant's option to purchase shares of Stock for
such Purchase Period shall be reduced to equal the number of shares of Stock
(rounded down to nearest whole number ) which the Plan Administrator shall
determine by multiplying the number of shares of Stock available for options for
such Purchase Period by a fraction, the numerator of which shall be the number
of shares of Stock for which such Participant would have been granted an option
under Section 9(a) if sufficient shares were available and the denominator of
which shall be the total number of shares of Stock for which options would have
been granted to all Participants under Section 9(a) if sufficient shares were
available.
 
SECTION 10
EXERCISE OF OPTION
 
(a)           General Rule. Unless a Participant files an amended Authorization
under Section 10(b) or Section 12 on or before the Exercise Date for a Purchase
Period for which he or she has an effective Authorization, his or her option
shall be exercised automatically on such Exercise Date for the purchase of as
many whole shares of Stock subject to such option as the balance credited to his
or her Account as of that date will purchase at the Option Price for such shares
of Stock if he or she also is an Eligible Employee on such Exercise Date.
 
(b)           Partial Exercise. A Participant may file an amended Authorization
under this Section 10 with the Plan Administrator on or before an Exercise Date
to elect, effective as of such Exercise Date, to exercise his or her option for
a specific number of whole shares of stock (which shall be less than the whole
number which the entire balance credited to his or her Account would purchase)
and to withdraw in cash the remaining balance credited to his or her Account
(without interest) as of such date after giving effect to such partial exercise,
and any such amended Authorization shall be effective only if such Participant
is an Eligible Employee on such Exercise Date.
 
(c)           Automatic Refund; Balance Carry Forward. If a Participant's
Account has a remaining cash balance after his or her option has been exercised
as of an Exercise Date under Section 10 (a), such balance automatically shall be
refunded to the Participant in cash (without interest) as soon as practicable
following such Exercise Date; provided, however, that the Plan Administer may in
its discretion provide that such balance shall be carried forward to the next
Purchase Period unless the Participant has elected to withdraw from the Plan
pursuant to Section 12 hereof.
 
SECTION 11
DELIVERY
 
A stock certificate representing any shares of Stock purchased upon the exercise
of an option under this Plan shall be delivered to the Participant registered in
(a) his or her name or, if the Participant so directs on his or her
Authorization filed with the Plan Administrator on or before the Exercise Date
for such option and if permissible under applicable law, (b) the names of the
Participant and one such other person as may be designated by the Participant,
as joint tenants with rights of survivorship. No Participant (or any person who
makes a claim through a Participant) shall have any interest in any shares of
Stock subject to an option until such option has been exercised and the related
shares of Stock actually have been delivered to such person.
 
SECTION 12
VOLUNTARY ACCOUNT WITHDRAWAL
 
A Participant may elect to withdraw the entire balance credited to his or her
Account for a Purchase Period by completing in writing and filing an amended
Authorization with the Plan Administrator on or before the Exercise Date for
such period. If a Participant makes such a withdrawal election, such balance
shall be paid to him or her in cash (without interest) as soon as practicable
after such amended Authorization is filed, and no further payroll deductions
shall be made on his or her behalf for the remainder of such Purchase Period.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 13
TERMINATION OF EMPLOYMENT
 
(a)           Death, Disability or Retirement. If a Participant's employment by
a Participating Employer terminates as a result of his or her Death, Disability
or Retirement on of before the Exercise Date for a Purchase Period and if such
Participant or, in the event he or she dies, his or her Beneficiary timely makes
an irrevocable election in writing under this Section 13(a), such person shall
have the right:
 
(1)           to withdraw the Participant's entire Account in cash (without
interest), or
 
(2)           to apply the Participant's entire Account to purchase whole shares
of Stock at the
 
Option Price for such Purchase Period as of the related Exercise Date. Any
election made under this Section 13(a) shall be irrevocable and shall be timely
only if actually delivered to the Plan Administrator on or before the earlier of
(i) the Exercise Date for such Purchase Period or (ii) the last day of the 3
consecutive months period which begins on the last day the Participant was an
Eligible Employee. If no timely election is made under this Section 13(a), a
Participant shall be deemed to have elected the cash alternative set forth in
Section 13(a)(1). If the purchase alternative set forth in Section 13(a)(2) is
elected, the certificate representing the shares of Stock purchased shall be
delivered as soon as administratively practicable to the Participant or, in the
event he or she dies, to his or her Beneficiary. Finally, if a Participant's
Account has a remaining balance after his or her option has been exercised under
this Section 13(a), such balance automatically shall be refunded to the
Participant or, in the event he or she dies, to his or her Beneficiary in cash
(without interest) as soon as practicable after such exercise.
 
(b)           Other Terminations. If a Participant's employment as an Eligible
Employee terminates on or before the Exercise Date for a Purchase Period for any
reason whatsoever other than his or her Death, Disability or Retirement, his or
her Account automatically shall be distributed as if he or she has elected to
withdraw his or her Account in cash under Section 12 immediately before the date
his or her employment had so terminated.
 
(c)           Transfers. If a Participant is transferred directly between
Books-A-Million and a Subsidiary or between one Subsidiary and another
Subsidiary while he or she has an Authorization in effect, such Authorization
shall (subject to all the terms and conditions of this Plan) remain in effect.
 
SECTION 14
DESIGNATION OF BENEFICIARY
 
A Participant shall designate on his or her Authorization a Beneficiary (a) who
shall act on his or her behalf if the Participant dies before the end of a
Purchase Period and (b) who shall receive the Stock, if any, and cash, if any,
to the Participant's credit under this Plan if the Participant dies after the
end of a Purchase Period but before the delivery of the certificate representing
such shares of Stock, if any, and the cash, if any, to his or her credit in such
Account. Such designation may be revised in writing at any time by the
Participant by filing an amended Authorization, and his or her revised
designation shall be effective at such time as the Plan Administrator receives
such amended Authorization. If a deceased Participant fails to designate a
Beneficiary or, if no person so designated survives the Participant or, if after
checking his or her last known mailing address, the whereabouts of the person so
designated are unknown, then the Participant's Beneficiary shall be determined
by the Plan Administrator in accordance with the Participant's will or the
applicable laws of descent and distribution.
 
SECTION 15
TRANSFERABILITY
 
Neither the balance credited to a Participant's Account nor any rights to the
exercise of an option or to receive shares of Stock under this Plan may be
assigned, encumbered, alienated, transferred, pledged, or otherwise disposed of
in any way by a Participant during his or her lifetime or by his or her
Beneficiary or by any other person during his or her lifetime, and any attempt
to do so shall be without effect; provided, however, that the Plan Administrator
in its absolute discretion may treat any such action as an election by a
Participant to withdraw the
 
 
6

--------------------------------------------------------------------------------

 
balance credited to his or her Account in accordance with Section 12. A
Participant's right, if any, to transfer any interest in this Plan at his or her
death shall be determined exclusively under Section 13 and Section 14.
 
SECTION 16
ADJUSTMENT
 
The number of shares of Stock covered by outstanding options granted pursuant to
this Plan and the related Option Price and the number of shares of Stock
available under this Plan shall be adjusted by the Board in an equitable manner
to reflect any change in the capitalization of Books-A-Million, including, but
not limited to such changes as dividends paid in the form of Stock or Stock
splits. Furthermore, the Board shall adjust (in a manner which satisfies the
requirements of Section 424(a) of the Code) the number of shares of Stock
available under this Plan and the number of shares of Stock covered by options
granted under this Plan and the related Option Prices in the event of any
corporate transaction described in Section 424(a) of the Code. If any adjustment
under this Section 16 would create a fractional share of Stock or a right to
acquire a fractional share, such fractional share shall be disregarded and the
number of shares of Stock subject to options granted pursuant to this Plan shall
be the next lower number of whole shares of Stock, rounding all fractions
downward. An adjustment made under this Section 16 by the Board shall be
conclusive and binding on all affected persons.
 
SECTION 17
SECURITIES REGISTRATION
 
If Books-A-Million shall deem it necessary to register under the Securities Act
of 1933, as amended, or any other applicable statutes, any shares of Stock with
respect to which an option shall have been exercised under this Plan or to
qualify any such shares of Stock for an exemption from any such statutes,
Books-A-Million shall take such action at its own expense before delivery of the
certificate representing such shares of Stock. If shares of Stock are listed on
any national stock exchange at the time an option to purchase shares of Stock is
exercised under this Plan, Books-A-Million whenever required shall register
shares of Stock for which such option is exercised under the Securities Act of
1933, as amended, and shall make prompt application for the listing on such
national stock exchange of such shares, all at the expense of Books-A-Million.
 
SECTION 18
AMENDMENT OR TERMINATION
 
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate in light of, and consistent with, Section
423 of the Code and the laws of the State of Delaware. The Board also may
terminate this Plan or any offering made under this Plan at any time; provided,
however, the Board shall not have the right to modify, cancel, or amend any
option outstanding after the beginning of a Purchase Period unless (a) each
Participant consents in writing to such modification, amendment or cancellation,
(b) such modification only accelerates the Exercise Date for the related
Purchase Period or (c) the Board acting in good faith deems that such action is
required under applicable law.
 
SECTION 19
NOTICES
 
All Authorizations and other communications from a Participant to the Plan
Administrator under, or in connection with, this Plan shall be deemed to have
been filed with the Plan Administrator when actually received in the form
specified by the Plan Administrator at the location, or by the person,
designated by the Plan Administrator for the receipt of such Authorizations and
communications.
 
SECTION 20
EMPLOYMENT
 
No offer under this Plan shall constitute an offer of employment, and no
acceptance of an offer under this Plan shall constitute an employment agreement.
Any such offer or acceptance shall have no bearing whatsoever on the employment
relationship between any Eligible Employee and Books-A-Million or any subsidiary
of Books-A-
 
 
7

--------------------------------------------------------------------------------

 
Million, including a Subsidiary. Finally, no Eligible Employee shall be induced
to participate in this Plan by the expectation of employment or continued
employment.
 
SECTION 21
HEADINGS, REFERENCES AND CONSTRUCTION
 
The headings to sections in this Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections in this Plan shall be to sections in this plan. This Plan shall be
interpreted and construed in accordance with the laws of the State of Delaware.
 
 
 
8
 
 



